DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed December 22, 2021 has been entered.  Claims 1-20 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swaine (US 2017/0262381) in view of Park et al. (US 2020/0257635) and Ausavarungnirun et al. (“Mosaic: Enabling Application-Transparent Support for Multiple Page Sizes in Throughput Processors”)
Regarding claim 1, Swaine teaches a method, comprising: 
receiving a request, the request including a virtual address (Fig. 1, receiving virtual memory address data read request step 1, see also [0020]); 
identifying a set of possible page sizes (Fig. 4, step 404 determining possible indices, with possible page size for the virtual memory address, where each way in parallel selects stored page sizes for a given index as candidates matching the possible 
performing a Translation Lookaside Buffer (TLB) lookup based on the virtual address and the set of possible page sizes (Fig. 4, step 412 look up TLB tag and physical address page of candidate page size at corresponding index, where the method is premised upon a translation request for a virtual memory address, see step 402 in [0049]; examiner notes that the amendment has added that the TLB lookup is based on the virtual address in addition to the set of possible page sizes; as discussed more in the response to arguments, the scope of the claim is still broad enough that the TLB lookup only requires the virtual address and set of possible pages; it is not required that the TLB lookup be based on the same request that the PDEC lookup is performed).
Swaine fails to teach the method comprising:
performing a Page Directory Entry Cache (PDEC) lookup based on the virtual address; 
updating, based on the PDEC lookup, the set of possible page sizes; and 
Swaine does update the set of possible tag candidate sizes by deselecting a candidate size when determining that the selected TLB tag does not match the virtual memory address, see Fig. 4, step 416.
Park’s disclosure is related to providing a page table walk cache as part of the address translation process and as such comprises analogous art.
As part of this disclosure, Park provides for a processor core (Fig. 2, core 1100), containing an MMU 1200 in which a TLB is found, similar to Swaine’s MMU/TLB set up.  Within 
An obvious modification can be identified: incorporating a page table walk cache into Swaine’s system for storing information related to page table entries and further including the functionality to provide partial or full address translation information for virtual addresses, with full translations updated for future TLB lookups.  Such a modification would read upon the method step of performing a PDEC lookup based on the virtual address.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a page walk cache into Swaine’s system, as the ability to store partial address translations allows for the processors of the system to skip accessing underlying cache memory/main memory for a full translation process and therefore accelerate the page table walk, see [0034].
The combination of Swaine and Park still fail to teach the method step of updating the set of possible page sizes based on the PDEC lookup.  Park’s disclosure does not provide any information concerning page sizes in a page walk or page cache process.
Ausavarungnirun’s disclosure is related to a memory manager for providing support for multiple page sizes, and as such comprises analogous art.

Swaine’s disclosure earlier provided for the ability to use a number of bits to reference different page sizes, see [0038].
An obvious modification can be identified: incorporating bits into a PTE to indicate a page size of a translation.  In such a scenario, the use of the bits to indicate a page size would necessarily provide an indication of the page size to utilize when performing a future TLB look up for the given virtual address, reading upon the updating limitation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Ausavaungnirun’s PTE different page size bits into the PTE’s taught by Park, as maintaining page size bits within the PTE’s would ensure accuracy for future translations and reduce the amount of time needed to test candidate page sizes.
Regarding claim 2, the combination of Swaine, Park, and Ausavaungnirun teaches the method of claim 1, further comprising: 
performing a page walk (as discussed in the claim 1 rationale, the incorporate of Park includes the page table walk cache to store partial or full address translations during a page walk; as such, Park teaches the performance of a page walk; Swaine also teaches performing a page walk upon TLB misses, see [0018]); 
identifying page size indicator information based on the page walk (as discussed in the claim 1 rationale, the incorporation of Ausavaungnirun is based on including page size bits within PTE’s; necessarily, this combination then provides that during a page 
updating the PDEC to include a hint bit based on the page size indicator information (as discussed in the claim 1 rationale, Park stores partial page information between a virtual address and different level PTE’s; following the incorporation of Ausavaungnirun, the PTE’s include bits to indicate page size, reading upon this hint bit).
Regarding claim 3, the combination of Swaine, Park, and Ausavarungnirun teaches the method of claim 2, wherein: 
the performing the PDEC lookup includes identifying the hint bit; and 
the updating the set of possible page sizes includes removing one or more of the possible page sizes from the set based on the hint bit (following the rationale of claim 1, Swaine teaches utilizing attempts to look up TLB entries for candidate page sizes to try and determine if a page size/tag match, and if not, deselecting the candidate page size, see Fig. 4, step 416; following the incorporation of Ausavarungnirun, the provision of the bits to indicate the page size in the PTE’s would necessarily provide the system information as to which sizes are not candidate pages).
Regarding claim 4, the combination of Swaine, Park, and Ausavarungnirun teaches the method of claim 3, wherein: 
the performing the TLB lookup includes performing a first TLB check with a first page size; and 
the method further comprises determining, based on the hint bit, a correct page size, wherein the first TLB check is performed with first page size of the correct page size 
Regarding claim 5, the combination of Swaine, Park, and Ausavarungnirun teaches the method of claim 1, and Swaine and Park fail to teach wherein: 
the performing the PDEC lookup includes identifying a level of a returned page directory entry (PDE); and 
the updating the set of possible page sizes includes removing one or more of the possible page sizes from the set based on the level.
As part of Ausavarungnirun’s further disclosure concerning the use of the L3/L4 PTE’s to provide multiple-page size translations, the level of the PTE does matter as to what information is provided, with the L3 PTE being utilized to indicate if a larger granularity page is mapped, and then the L4 PTE including a disabled bit to indicate whether the finer granularity entries are disabled or not, see Fig. 7.
A further obvious modification can be made, utilizing the level of the PTE to provide indication of different granularity/page sizes, and further by which identifying that the use of an L3 PTE instead of an L4 PTE indicates that a finest page size is not a candidate.  

Regarding claim 7, the combination of Swaine, Park, and Ausavarungnirun teaches the method of claim 1, wherein the PDEC lookup is performed before the TLB lookup (following the rationale of claim 1, the Park’s page table walk cache is provided for a page walk when a TLB miss occurs, where a future TLB look up will utilize the results of the page walk, reading upon the limitation of the claim).
Regarding claim 8, Swaine teaches a system (Fig. 1), comprising: 
a memory including instructions (Fig. 1, storage 24 storing data); and 
a processing unit coupled to the memory, the processing unit configured to execute the instructions (Fig. 1, CPU 20, see [0016]) to perform the method of claim 1 and rejected according to the same rationale. 
Claims 9-12 and 14 are rejected according to the same rationale provided in claims 2-5 and 7.
Regarding claim 15, Swaine teaches a computer program product (see [0068]), the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Fig. 1, storage 24, where [0069] provides description of program code for carrying out the disclosure), the program instructions executable by a 
Claims 16-20 are rejected according to the same rationale provided in claims 2-5 and 7.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6 and 13 recite, using claim 6 for exemplary language, “wherein the PDEC lookup is performed contemporaneously with the TLB lookup.”  The current reliance on Swaine, Park, and Ausavarungnirun is premised upon a page table walk utilizing Park’s page table walk cache when a TLB miss occurs.  As such, the current combination of Swaine, Park, and Ausavarungnirun does not teach where the TLB and PDEC lookups are performed contemporaneously, as the PDEC lookup is specifically premised either upon a TLB miss, or prior to some future TLB lookup.
In a search of the art, references like Sandberg et al, (US 2019/0155748) provide for the ability to perform a second level TLB look up in parallel with a page table walk, but this parallel lookup is still premised upon a miss in the first level TLB, and as such does not appear to provide an obvious modification that renders the claim limitation obvious.
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
The arguments focus on Swaine, Park, and Ausavarungnirun, with the failure to teach updating a set of possible page sizes based on a PDEC lookup and performing a TLB lookup based on that updated set of possible page sizes, as well as the failure to teach the updated amendment.
Regarding the combination’s failure to teach the updating page sizes and performing a TLB lookup based on that updated set, examiner notes that Ausavarungnirun provides an example of an alternative (the shared L2 TLB) that is more desirable to the PWC.  The recitation of a more desirable alternative is not the same as teaching away, see MPEP § 2143.01(I), so the particular argument against Ausavarungnirun is unpersuasive.  The arguments also state that the large bits being copied into Park’s PWC as incidental but that this is not teaching updating a set of possible page sizes based on a PDEC lookup and performing a TLB lookup based on that updated set of possible page sizes.  This argument is unclear, as copying large bits of a PTE into Park’s PWC during a PWC lookup is exactly updating the page sizes based on a PDEC lookup/page table walk.  In addition, a future TLB lookup with a virtual address would necessarily be incorporating information such as what page size is mapped to the PTE/entries, which would be updated.  As such, the incidental occurrences read upon the limitations, rendering this argument unpersuasive. 
Regarding the amended limitation, a general allegation is presented that the combination fails to teach the amended limitation.  Earlier in the remarks, reference is made to . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/A.D.H./             Examiner, Art Unit 2139 

/REGINALD G BRAGDON/             Supervisory Patent Examiner, Art Unit 2139